Citation Nr: 1820647	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 603A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar strain with osteoarthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  In November 2015, the Board remanded the claim for additional development. 
The Board observes that a claim for TDIU is part and parcel of any claim for an increased rating; thus, the Board has characterized the matters on appeal as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board remanded the claim in November 2015 for additional development.  This development included providing the Veteran with a more contemporaneous VA examination so that the Board could appropriately rate his lumbar spine disability.  Although the Board directed the examiner to properly account for any reported flare-ups and provide the specific degree of flexion, extension, and/or rotation at which any pain began, the examiner failed to do so.  Compare VA Examination, 4 (Mar. 6, 2017), with Board Remand, 9 (Nov. 18, 2016).  Consequently, the examination is inadequate to fairly adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Once VA provides an examination, it must provide an adequate one; therefore, a remand is necessary to provide the Veteran with an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The remaining claim for a TDIU is inextricably intertwined with the claim being remanded; therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of his service-connected lumbar spine disability.

The AOJ should ensure that the examiner provides all information required for rating purposes-including making findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The examiner should also address the functional impact of the disability.

3.  Then, re-adjudicate the claims on appeal.  If the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

